                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON BROWN,                                      Case No. 19-cv-04399-HSG
                                   8                    Petitioner,                        JUDGMENT
                                   9             v.

                                  10     DEPT. 15, et al.,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This habeas petition is denied for failure to state a cognizable claim for federal habeas

                                  14   relief. Judgment is entered in favor of respondent and against petitioner.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 9/27/2019

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
